      Case 5:17-cr-00009-RWS-CMC Document 334 Filed 08/13/20 Page 1 of 2 PageID #: 5264
       DATE:            August 13, 2020                                 CASE NO.:                            USA V.
   LOCATION:            Texarkana
      JUDGE:            Robert W. Schroeder III
                                                                   5:17CR9(6)                        COLLIN GARRETT HAYDEN

  DEP CLERK:                                                    Counsel for Government:                      Counsel for Defendant:
                        Betty Schroeder
   REPORTER:            Kate McAlpine                             Jonathan Hornok                            Charles Van Cleef
       USPO:            Natalie Estrada
INTERPRETER:            n/a
SENTENCING HEARING HELD                                    BEGIN: 10:03 a.m. ADJOURN: 3:22 p.m. TOTAL TIME:                   4hrs. 04 mins.


PRESENTENCE                  Objections and
                        ✔    Court Ruling
                                                 See page two.
REPORT:

    Adopted in               PSR CHANGED
✔   Its Entirety             AS FOLLOWS:
PLEA                         ACCEPTED               REJECTED
AGREEMENT:
                             Plea Agreement (and Factual Basis, Stipulation, Elements if sealed) UNSEALED pursuant to Local Rule CR-49.
                             NONE                Victims
CRIME                   ✔                        Addressed
VICTIMS:                                         the Court:

MOTIONS:                     Govt’s Motion:        GRANTED             DENIED
                             Dft’s Motion:         GRANTED             DENIED
                             Other:
✔ None

ALLOCUTION:                        ✔   Dft DID allocute          Dft DID NOT allocate

 IMPOSITION OF SENTENCE:
                                     Consecutive or                                                                        SPECIAL
             CUSTODY                                                                    FINE                RESTITUTION    ASSESSMENT
COUNT                                Concurrent w/
     4        200 months All to be served concurrently                                                                     $200.00

     5         60 months                                                                       Interest         Interest
                                                                                               Waived           Waived

 BOP RECOMMENDATIONS:
DESIGNATION:                                              ✔   Substance Abuse Treatment             ✔     Mental Health Treatment
 FMC Ft. Worth, El Reno FCI or close to El                    Sex Offender Treatment                      Financial Responsibility
 Reno, Oklahoma                                               Other:                                      NONE
 SUPERVISION:
                   3     YEARS                           ✔ Mandatory and Special Conditions as set forth in Presentence
                                                              Report
         SUPERVISED RELEASE                                   No Term of Supervision
Other
Conditions

     Dft advised of right to APPEAL & Court                            REMAINING COUNTS: ✔ NONE
 ✔   Appointed Counsel                                                    Govt moved to dismiss. Court granted.
FORFEITURE:            n/a


 CUSTODY:
DEFENDANT REMANDED TO UNITED STATES MARSHAL
   Case 5:17-cr-00009-RWS-CMC Document 334 Filed 08/13/20 Page 2 of 2 PageID #: 5265



ADDITIONAL PROCEEDINGS:
Began at 10:03 with a break at 11:47. Resumed at 1:04 and finished at 3:22.


OBJECTIONS AND COURT RULINGS TO PSR:

Objections by defendant - regarding acceptance of responsibility; overruled
regarding appropriate drug quantity of possession; overruled
regarding drugs coming from Mexico; overruled

Special Agent Daniel Kelly was called by Mr. Hornok to testify regarding Mr. Van Cleef's second
objection regarding appropriate drug quantity of possession.


Objections by plaintiff - regarding offense level computations; overruled
regarding maximum punishment; overruled
regarding perjury enhancement/obstruction; overruled
